                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 JOVONTE FITZGERALD,                                 )
                                                     )
        Petitioner,                                  )
                                                     )
 v.                                                  )   NO. 3:19-cv-00910
                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
        Respondent.                                  )

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Petitioner Jovonte Fitzgerald’s “Motion to Vacate, Set Aside

or Correct Sentence In Accordance With 28 U.S.C. § 2255” (Doc. No. 1). Based on United States

v. Davis, 139 S. Ct. 2319 (2019), Fitzgerald seeks to vacate Count Three of the Indictment, that

he, in violation of 18 U.S.C. § 924(c)(1)(A), used or discharged a firearm during and in relation to

“a crime of violence,” to wit, conspiracy to commit Hobbs Act Robbery in violation of 18 U.S.C.

§ 1951. For the following reasons, the motion to vacate will be granted.

I.     BACKGROUND

       On April 25, 2014, a federal grand jury indicted Fitzgerald and three co-defendants in a

three-count indictment. (Case No. 3:14-cr-00076, Doc. No. 1; see also Case No. 3:19-cv-00910,

Doc. No. 1-2). Count One charged Fitzgerald with conspiracy to commit Hobbs Act Robbery in

violation of 18 U.S.C. § 1951 and 18 U.S.C. § 2. Count Two charged Fitzgerald with Hobbs Act

Robbery in violation of 18 U.S.C. § 1951 and 18 U.S.C. § 2. Count Three charged Fitzgerald with,

in violation of 18 U.S.C. § 924(c)(1)(A), using or discharging a firearm during, and in relation to,

“a crime of violence,” to wit, conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C.

§ 1951. (Case No. 3:19-cv-00910, Doc. No. 1-2).


                                                 1

      Case 3:19-cv-00910 Document 11 Filed 04/19/21 Page 1 of 4 PageID #: 63
          On December 1, 2016, Fitzgerald pled guilty to all three counts pursuant to a plea

agreement. (Case No. 3:19-cv-00910, Doc. No. 1-4). On January 4, 2019, the undersigned accepted

the plea agreement, and through an Amended Judgment on January 18, 2019, sentenced Fitzgerald

to 104 months on Counts One and Two, to run concurrently, and 120 months on Count Three, to

run consecutively, for a total of 224 months in custody. (Case No. 3:19-cv-00910, Doc. No. 1-5). 1

II.       LEGAL STANDARD

          A. 28 U.S.C. § 2255

          Section 2255 provides that a federal prisoner who claims that his sentence was imposed in

violation of the Constitution, among other things, “may move the court which imposed the

sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). In order to obtain relief

under § 2255, the petitioner must demonstrate constitutional error that had a “substantial and

injurious effect or influence on the guilty plea or the jury’s verdict.” Humphress v. United States,

398 F.3d 855, 858 (6th Cir. 2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir.

2003)).

          B. 18 U.S.C. § 924(c)

          Section 924(c) provides enhanced penalties for “any person who, during and in relation to

any crime of violence . . . uses or carries a firearm, or who, in furtherance of any such crime,

possesses a firearm . . . .” 18 U.S.C. § 924(c)(1)(A). An individual convicted of a crime of violence

during which a firearm is discharged is subject to a mandatory minimum sentence of ten years “in

addition to the punishment provided” for the underlying crime of violence. 18 U.S.C. §

924(c)(1)(A)(i), (iii). Section 924(c) also contained a residual clause that defined “crime of




1
  The 104 months included a 76-month downward adjustment pursuant to U.S.S.G. § 5G1.3(b) for
time spent in custody for the same misconduct.
                                                  2

      Case 3:19-cv-00910 Document 11 Filed 04/19/21 Page 2 of 4 PageID #: 64
violence” as “an offense that is a felony,” and “that by its nature, involves a substantial risk that

physical force against the person or property of another may be used in the course of committing

the offense.” Id. § 924(c)(3)(B).

        On June 24, 2019, the Supreme Court held that the residual clause, defining certain crimes

of violence under 18 U.S.C. § 924(c)(3), was unconstitutionally vague. See Davis, 139 S. Ct. at

2324. Post-Davis courts have therefore vacated convictions for conspiracy to commit Hobbs Act

robbery as no longer qualifying as a crime of violence. See United States v. Ledbetter, 929 F.3d

338, 360–61 (6th Cir. 2019). The Davis holding applies retroactively. See In re Franklin, 959 F.3d

909, 910–11 (6th Cir. 2020).

III.    ANALYSIS

        Fitzgerald argues that because Count Three “rested on the now-defunct residual clause”

struck down by the Davis Court, that count should be vacated. (Case No. 3:19-cv-00910, Doc. No.

1 at 5). The Government concedes that “conspiracy to commit Hobbs Act Robbery,” which served

as the predicate offense for Count Three, “no longer qualifies as a crime of violence” in light of

Davis. (Case No. 3:19-cv-00910, Doc. No. 10 at 2). Thus, “there is no real dispute that

[Fitzgerald’s] § 924(c) conviction [in Count Three] depended upon the statute’s now-

unconstitutional residual clause.” United States v. Serrano, No. 3:19-cv-00719, 2020 U.S. Dist.

LEXIS 174702, at *48–49 (M.D. Tenn. Sep. 23, 2020). And because there is “no other qualifying

predicate offense to support the conviction under section 924(c) set forth in” Count III, Fitzgerald

has established that he is in custody on that count in violation of the Constitution. Id. at *49; see

also McQuiddy v. U.S., No. 3:16-cv-02820, 2019 WL 4917073 (M.D. Tenn. Oct. 3, 2019).

        Vacating Duncan’s § 924(c) conviction in Count Three of the Indictment typically requires

resentencing on the remaining counts of conviction. Pursuant to Davis, “[w]hen a defendant’s §



                                                 3

       Case 3:19-cv-00910 Document 11 Filed 04/19/21 Page 3 of 4 PageID #: 65
924(c) conviction is invalidated, courts of appeals ‘routinely’ vacate the defendant’s entire

sentence on all counts ‘so that the district court may increase the sentences for any remaining

counts’ if such an increase is warranted.” Davis, 139 S. Ct. at 2336 (citing Dean v. United States,

137 S. Ct. 1170 (2017)). However, in its response brief, the Government “anticipates submitting a

proposed agreement to the Court in lieu of a resentencing hearing.” (Doc. No. 10 at 2–3). The

Court will decide issues regarding resentencing in the underlying criminal case, No. 3:14-cr-

00076, following the Government’s submission of the said proposed agreement. Accordingly, the

Court finds that Fitzgerald’s § 2255 motion should be granted as to Count Three of the Indictment.

IV.    CONCLUSION

       For the foregoing reasons, Fitzgerald’s Motion to Vacate, Set Aside or Correct Sentence

pursuant to 28 U.S.C. § 2255 is GRANTED as to Count Three of the Indictment. The Court will

enter a separate order in Fitzgerald’s underlying criminal case, (Case No. 3:14-cr-00076-2),

vacating his conviction on Count Three of the Indictment and ordering the Government to submit

a proposed agreement for resentencing. The Clerk shall enter judgment in this case, No. 3-19-

cv-00910, in accordance with Federal Rule of Civil Procedure 58.

       IT IS SO ORDERED.



                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                4

      Case 3:19-cv-00910 Document 11 Filed 04/19/21 Page 4 of 4 PageID #: 66
